Citation Nr: 1517424	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1972, with several subsequent periods of active duty for training and inactive duty for training.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of service connection for a bilateral foot disability has been raised by the record in a March 2015 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The veteran has additional disability of his low back as a result of injury sustained while on inactive duty training on May 20, 2007.


CONCLUSION OF LAW

A pre-existing low back disability was aggravated by an injury incurred during inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110 (West 2014); 38 C.F.R. §§ 3.1(m), 3.6(a), 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a low back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

In the line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the appellant's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA. 38 C.F.R. § 3.1(m).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for a lumbar spine disability because it was incurred in the line of duty while performing training with his Air Force Reserve unit.  Initially, the Board notes the Veteran's private treatment records and outpatient treatment notes from the Shreveport VA Medical Center (VAMC) show the Veteran has a current diagnosis of degenerative disc disease.  The Board also notes the Veteran's treatment notes indicate he has been diagnosed with a congenital scoliosis, which is unrelated to service.  

A review of the Veteran's service treatment records from his 1971-1972 period of active duty does not reveal any evidence of a back disability.  Following service, the Veteran underwent a VA examination in 1972, which also failed to show a back disability.  The Veteran's records document a lengthy history of lumbar spine problems dating to the mid 1990's.  He has provided a sworn affidavit from a fellow service member, who attested that between April and May 1996 he witnessed the Veteran hurt his back while loading weapons.  The Veteran was subsequently treated for a lumbar strain following an August 2006 injury he sustained in his civil service job.  The Veteran subsequently received a workman's compensation evaluation for this injury.  Then, in May 2007, the Veteran reported that he re-injured his back while participating in weekend drill.  The Veteran indicated he was participating in load training and lifted an AIM-9 missile, at which time he sustained additional injury.  

As noted above, a service department finding that injury, disease or death occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA. 38 C.F.R. § 3.1(m).  In this case, the Veteran has submitted two separate line of duty determinations rendered by his Reserve Unit in conjunction with a physical evaluation board.  Specifically, the evidence indicates a four member board completed an informal line of duty determination in June 2008, wherein the panel determined the Veteran's low back disability existed prior to service, but was aggravated during his May 2007 inactive training period.  Then, in April 2009, the physical evaluation board determined the Veteran's chronic low back pain with degenerative disc disease was incurred in the line of duty.  

In this case, the service department determined that the Veteran aggravated his lumbar spine disability as a result of injury incurred in the line of duty during the period of inactive duty for training in May 2007.  This line of duty determination is binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m).  There is no indication that the injury resulted from the Veteran's own willful misconduct or his abuse of alcohol or drugs.  Therefore, the Board has no reason to dispute the service department's determination that the injury was incurred in the line of duty.  In fact, the record does not contain any competent medical evidence to dispute the line of duty determination.  Accordingly, the Board has determined service connection is warranted for the Veteran's low back disability on the basis of aggravation.  


ORDER


Service connection for low back disability, diagnosed as degenerative disc disease, is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


